              Case 2:18-cv-01543-JLR Document 176 Filed 05/13/19 Page 1 of 4




                                                            THE HONORABLE JAMES L. ROBART
2
3
4
 5
 6
 7
 8
 9
10
11
12
13                               UNITED STATES DISTRICT COURT
14                              WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                    2:18-cv-1543 JLR
19                          Plaintiff,
20                                                    DECLARATION OF HIROYUKI MORINO
     V.
21                                                    IN SUPPORT OF OPPOSITION TO
22                                                    PLAINTIFF'S MOTION FOR A
23   MITSUBISHI AIRCRAFT                              PRELIMINARY INJUNCTION
24   CORPORATION, MITSUBISHI
25   AIRCRAFT CORPORATION AMERICA
26   INC., et al.,
27
28                                                    FILED UNDER SEAL
                            Defendants.
29
30
31            I, HIROYUKI MORINO, declare as follows:
32
33            I.    I am a Manager for the Aircraft Integration Department of Defendant Mitsubishi
34
35   Aircraft Corporation ("MITAC"), which is based in Nagoya, Japan. I am not directly employed
36
37   by MIT AC. I have been seconded from Mitsubishi Heavy Industries, Ltd. ("MHI") to MIT AC.
38
39            2.    I was the initial person at MIT AC with responsibility for developing the
40
41   production flight test profile for the Mitsubishi Regional Jet ("MRJ").
42
43            3.    I graduated with a master's degree in Aerospace Engineering in 1999. After I
44
45   graduated, I began working for MHI in its aerospace research and development department. I
46
47   worked at MHI until 2008, when I began working for MIT AC.
48
49
50
51
     DECLARATION OF HIROYUKI MORINO- I                                               Perkins Coic LLP
                                                                                1201 Third Avenue, Suite 4900
                                                                                  Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
     144165724.2
                                                                                     Fax: 206.359.9000
                                                       Case 2:18-cv-01543-JLR Document 176 Filed 05/13/19 Page 2 of 4
12345678901




                                                       4. A production a喰httestpronle is a document小at details the teststhat needsto be
                                             SuccesS6,1Ⅱy perfbnned in orderto ob仏in an ailwodhiness certi6Cate 島r each aircra丘 betbre it
                                             enters into service. An "airworthiness C巳π途Cate" is d辻企rentft'om a "type certi丘Cate." Each

                                             individual airplane h給 an airworthiness cer「緬Cate - essentia11y a cert所Cation that is sa企 to
                                             ay. A "type cert途Cate" applies to a11 aircra介 ofthattype. The MRJ wi11 have a type cert途Cate
11                                           and each individual MRlsold wiⅡ need to undergo testing in the production aighttestpr061e
ー
2 3 45678901234567890123456789012345678901
  ーー




                                             be血re it is able to enter into service.

                                                       5. 1n mid・2015, AeroTEc created t11e firstdra丘ofthe NIR、Jproduction aighttest
                                             Profile.1took overthe dra丑 in December 2015, and 圦las the main person working on it for
                                             approximately six months.1 Passed the dra丘 to anotherMITAc employee, Yuki utsumi-san,
                                             Who in late 2018 Passed itto Toru Yamahara・san (also a MITAc employee). Throughoutthis
                                             Process, MITAc has made changesto the dra丑 in consultation with AeroTEC, and in some
                                             Cases, customers.

                                                       6. The MRJproduction flighttestpr0丘le is stⅡIunder development. An official
                                             Version has not been released interna11y orto the Japan civil Aviation Bureau.
                                                       フ. 1have notrelied on Bombardierdocumentsin connection with my 、vork on 小e

                                             MRJ production nighttest profile.1 am not aware ofanyone on {he MITAc team that has used
                                             Orrelied on any Bombardier documentin connection with 、Nork on the MRJ production aight
                                             te$t proale.

                                                       8. 1have neverseen aBombardierproduction 丑ighttestpr0丘le. Thus,to my

                                             kno、¥1edge,1 have neverseen any ofthe documen6 thatlunderstand Bombardier is claimlng,in
                                             its case against MITAC,to comprise trade secrets Nlated to Bombardier's production aighttest
                                             Pronle.

                                                       9. 1havepersonalkno、vledge ofa11the 金Cts stated inthis Declaration and,ifca11ed
                                             to, could and 、vould testify competenuy thereto.

                                             DECLARATIONOFHIROYUKIMORINO-2
                                                                                                                               Perki那 Coic LLP
                                                                                                                        120I Third Avenue, suite 4900
                                                                                                                           Seatt1巳, WA 9釘01・3099
                                                                                                                              Phone:206359念000
                                                                                                                               Fax:206359.9000
                                             144165724.2
                                                                                  Case 2:18-cv-01543-JLR Document 176 Filed 05/13/19 Page 3 of 4
1234567890ー1




                                                                                  I declare under penalty ofpeuury thatthe 血regoin套 is true and correct.


                                                                                  Executed this Z 6 tl,、   day ofApri12019 爪Na80ya,Japan.

                                                                                                                                     阿、み。,W"
           ーー




                                                                                                                              /S/
             2ー




                                                                                                                              HIROYUKIMORINO
              3ー4ー
                 5ー6ー
                    7ー8ー
                       9202
                          1222
                             3242
                                5262
                                   7282
                                      9303
                                         1323
                                            3343
                                               5363
                                                  73
                                                   8394
                                                      04
                                                       1424
                                                          34
                                                           4454
                                                              64
                                                               7484
                                                                  9505
                                                                     1




                                                                         DECLARATIONOFHIROYUKIMORINO-3
                                                                                                                                                           Perki那 Coic l'LP
                                                                                                                                                   120I Third Avenue, suite 4900
                                                                                                                                                      Sea杜1巳, WA 98101・3099
                                                                                                                                                       Phone:206359.8000
                                                                                                                                                        F餓:2063599000
                                                                         144165724.2
              Case 2:18-cv-01543-JLR Document 176 Filed 05/13/19 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 13, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 13th day of May, 2019.
                                                         s/Jerry A. Riedinger
 6                                                       Jerry A. Riedinger, WSBA No. 25828
                                                         Perkins Coie LLP
 7                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
 8                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
 9                                                       E-mail: JRiedinger@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
